Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marquis Anthony Nelson appeals the district court’s order denying his motion to produce certain documents related to his criminal trial.* We have reviewed the record and find no reversible error. Accord*131ingly, we affirm for the reasons stated by the district court. United States v. Nelson, No. 1:08-cr-00058-l (S.D.W.Va. Dec. 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Nelson indicates in his informal brief that he also seeks to appeal the district court’s April 13, 2012, order denying his motion for a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2) (2012). We decline to consider the inordinately late second appeal from that order.